Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 1 of 22 PageID 7815


                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION
                                  CASE NUMBER: 8:17-cv-03066-MSS-TGW

  CHERYL STAPLE,

             Plaintiff,

  v.

  NORTHWESTERN MUTUAL
  LIFE INSURANCE COMPANY,

        Defendant,
  __________________________________/

  NORTHWESTERN MUTUAL
  LIFE INSURANCE COMPANY,

             Counter-Plaintiff,

  v.

  ESTATE OF DESMOND H. STAPLE and
  CHERYL STAPLE,

             Counter-Defendant.

  ___________________________________/

            CHERYL STAPLE’S MEMORANDUM IN OPPOSITION TO DEFENDANT’S
                RENEWED MOTION TO EXCLUDE PLAINTIFF’S EXPERTS

             Plaintiff/Counter-Defendant, CHERYL STAPLE (“Staple”), by and through her

  undersigned counsel, for her Memorandum in Opposition to Defendant, The Northwestern

  Mutual Life Insurance Company’s (“Insurance Company”) Renewed Motion to Exclude

  Plaintiff’s Experts, Drs. Jaime Fernandez, Vernard Adams, Joshua Lenchus, and Stephen

  Gerrish, and Mr. Robert Beverly, and states and alleges as follows:

       I.        The Court previously considered and denied these Daubert challenges.
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 2 of 22 PageID 7816


          On December 21, 2018, the Insurance Company filed its Daubert Motion to Exclude

  Plaintiff Cheryl Staple’s Experts [DE 59], which the Court denied ([DE 94] ¶ 7.) While the

  Insurance Company adds very limited new legal authorities for its arguments here, it presents no

  foundation upon which any of these experts would be prevented from testifying, pursuant to

  Daubert.

          For the reasons set forth previously by Staple in her response to the original motion [DE

  66], and for those reasons stated herein the Court should again deny the same motion for (1) the

  same lack of authority or facts to support its motion; (2) the totality of evidence presented by the

  Insurance Company fails to overcome the immense burden it bears to disprove “every other

  reasonable hypothesis than suicide,” due to the absence of information about Mr. Staple’s

  actual state of mind, instead of the state of mind of the Insurance Company and its legal counsel

  about Mr. Staple’s life; (3) Staple’s experts offer more than mere conclusory statements as they

  specifically challenge the methodology employed by the Insurance Company’s claim personnel

  and legal counsel as not within the standard of care for assessing suicidal ideation, as it admits its

  entire defense is borne in “toxicology and histology,” rather than through an appropriate mental

  health expert, and not a toxicologist, like Kennon Heard, MD, Ph.D.1: (4) Staple’s medical

  experts, such as Drs. Adams and Fernandez address the proper medical standard for suicide and

  also present credible, alternative explanations for Mr. Staple’s actions other than suicide, which

  the Insurance Company’s sole expert admits to (staggered overdose in the days leading up to his

  loss of consciousness); (5) the Insurance Company simply ignores genetic variability and the

  related testimony of Dr. Stephen Gerrish, a gastroenterologist, to explain the reasonable

  possibility that his liver may have metabolized acetaminophen and aspirin in a unique manner;


  1
   Plaintiff/Counter-Defendant Cheryl Staple filed her Motion to Exclude Testimony of Kennon Heard, MD Ph.D.
  Pursuant to Daubert [DE 173], which provides a more in-depth profile on the missing elements of Dr. Heard’s
  opinions regarding Mr. Staple’s state of mind.

                                                        2
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 3 of 22 PageID 7817


  and (6) Robert Beverly, Staple’s insurance expert specifically rebuts the evidence offered by the

  Insurance Company’s employee-turned-expert witness Mr. Tim Labecki regarding the elements

  of the Insurance Company’s attempt here to rescind the subject insurance policy. As such, each

  of the experts provide more detail about why it is not possible to distinguish between an accident

  or suicide, making suicide simply a “reasonable possibility” and nothing more, and that the

  Insurance Company’s application defense fails to take flight due to its failure to get the subject

  insurance application into evidence because the Insurance Company failed to produce a copy of

  the application when the insurance was issued.

     II.      Staple’s medical experts opine that the Insurance Company fails to meet its
              primary burden, to demonstrate that suicide is more than simply a possibility.

           The Insurance Company offers no witness on Mr. Staple's state of mind that would reflect

  an intent to harm himself. The Insurance Company offers no medical expert to opine to

  objective data indicating an intent to commit suicide. The Insurance Company offers no

  document, note, email, text, letter, or otherwise, reflecting a desire to harm himself. Instead,

  rather than attempt to address the lack of prima facia elements like the state of mind to its suicide

  defense, the Insurance Company openly admits it is “going all in” on a toxicologist the only

  foundation for suicide:

           [N]one of Plaintiff’s Experts is (or even claims to be) an expert in the field of
           toxicology, the only ‘scientific’ issue relevant to this case.

  ([DE 59], Page. 3-4) (emphasis added). The Insurance Company represented to the Court in its

  Motion to Strike ([DE 44], Page 2), Dr. Heard “did not opine on psychiatric conditions” of

  Mr. Staple. Nonetheless, he opines on self-harm intent from the amount of medication Mr.

  Staple must have ingested to reach the high level of acetaminophen in his blood.

           Proffering an opinion from its sole expert that Mr. Staple’s death was “consistent with

  suicide” fails to provide probative evidence to the ultimate issue in the case. As noted in Staple’s


                                                     3
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 4 of 22 PageID 7818


  previous response [DE 66], not only does the Insurance Company have the burden to prove that

  Mr. Staple’s death was caused by suicide, Florida law presumes his death was not caused by

  suicide. New York Life Ins. Co. v. Satcher, 12 So. 2d 108, 108 (Fla. 1943). In cases such as this,

  “when the defendant comes forward with a plea of suicide, [the insurer] must prove it beyond a

  reasonable doubt just as he would the defense in a criminal case. The evidence must exclude

  every other reasonable hypothesis of death.” Id. (emphasis added).

      III.      Staple’s experts address alternative medical hypotheses regarding the manner of
                death, which are virtually ignored by the Insurance Company and its
                toxicologist.

             It is undisputed that Mr. Staple died from liver failure caused by an overdose of

  acetaminophen. However, how and why Mr. Staple arrived at this condition is merely unknown.

  The Insurance Company attempts to provide factual and medical details of its theory through

  speculation that the Insurance Company has now gathered into a list of what it calls “calamities,”

  without ever offering any data regarding Mr. Staple’s actual state of mind about any of

  these accusations. The Insurance Company’s theory of suicide, while it may provide one

  possible explanation, ultimately suffers from a fatal lack of proof, both scientifically and

  factually.

                A.      The Insurance Company fails to present evidence Mr. Staple was
                        distressed at any level, based upon the accusations leveled in its motions
                        that Mr. Staple’s life was in “shambles.”

             Instead of offering evidence (documents, witnesses, texts, emails, medical records, e.g.),

  the Insurance Company approaches Mr. Staple's state of mind by providing its own interpretation

  of Mr. Staple's state of mind, and nothing more. In its latest Summary Judgment Motion, the

  Insurance Company writes, "Mr. Staple had more than ample motive to commit suicide,"

  because "[i]n March of 2016, Mr. Staple’s life was in a shambles and getting worse.”

  (Defendant’s Renewed Motion for Summary Judgment [Doc. 171], Page 47). Note, none of the


                                                      4
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 5 of 22 PageID 7819


  evidence offered that follows this conclusory statement includes any specific reference to how

  Mr. Staple felt about the data, which is the only relevant perspective on this question. If the

  Insurance Company has admissible evidence to reflect a state of mind of Mr. Staple consistent

  with suicide, it has yet to produce it, after more than one hundred subpoenas, access to his phone,

  his computer, and more than 30 depositions.

         Mr. Staple was married to Staple, had a beautiful home where he and his wife lived with

  their four children, Sara (then age twelve), Chloe (then seven) and twins Desmond, Jr., and

  Benjamin (then two and a half). During the days leading up to March 14, 2016, the day he was

  found unconscious in a Walmart parking lot, he was discussing his future plans and business

  endeavors. (See [DE 174-6] Page 70, Lines 17-24 of Deposition of Christopher A. Stafford;

  [DE174-3] Page 59, Lines 4-21 of Deposition of Eric T. Unruh). The day before being found in

  his car, Mr. Staple called and texted several people. Mr. Staple contacted the family babysitter to

  advise that he would pick up the boys, Desmond, Jr. and Benji, later than initially planned. (See

  [DE 174-4] Page 83, Lines 6-18 of Deposition of Lorena Valbuena.) Mr. Staple was a religious

  man (and "pro-life") who was inseparable from his Bible, which he carried everywhere, and

  which was found in his car.

         While the Insurance Company posits the existence of "factual absolutes" and "medical

  impossibilities," material gaps are surrounding the manner of Mr. Staple's death. The most

  obvious and glaring issue is that there is no direct evidence of suicide (e.g., no suicide note, no

  known plan to commit suicide, no threat of suicide made to others, no obvious pre-planning of

  death, etc.). There is also the fact that a week before his discovery at Walmart, Mr. Staple sought

  treatment at the Emergency Room complaining of lower quadrant, "flank" pain of unknown

  etiology. ([DE 61-49] at Page 4.). On March 7, 2016, following a C.T. Scan, he was discharged

  and prescribed two medications: a non-narcotic (ibuprofen) and Percocet (acetaminophen plus an


                                                    5
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 6 of 22 PageID 7820


  opioid). ([DE 61-49] at Page 9). Mr. Staple filled these prescriptions two days later at Walgreens

  [DE 174-1], presumably still suffering from the pain which led him to the E.R. Other than the 11

  Percocet pills purchased at Walgreens on March 9, 2016, neither party has discovered any other

  evidence of Tylenol or acetaminophen-based medication purchases. Neither party has found any

  evidence of Mr. Staple's actual consumption of Tylenol or acetaminophen-based medications. It

  is unknown what levels of acetaminophen were in Mr. Staple’s blood between the time he left

  the hospital on March 7, and what he took to raise his levels so high. It is unknown how many of

  the 11 Percocet pills were consumed between March 9 and March 13, but the ibuprofen was

  discovered in the trunk of the car.

               B.       The Insurance Company’s Toxicologist Dr. Heard admits he cannot
                        eliminate accidental, staggered overdose as a reasonable explanation for
                        Mr. Staple’s serum metabolite levels.

          The absence of information regarding Mr. Staple's actual dosing swings opens the door

  for expert opinion. the Insurance Company’s sole expert, Dr. Heard, opines that Mr. Staple’s

  presentation is “consistent with a single large ingestion of acetaminophen” occurring

  approximately 16-30 hours before he presented to the hospital.2 Without consideration of Mr.

  Staple's intent or social history, Dr. Heard proclaims that his death must have been suicide.

  However, Staple’s experts have a different view of what is possible or probable. Vernard Adams,

  M.D., a forensic pathologist and former Chief Medical Examiner of Hillsborough County,

  Florida from 1991 to 2012, opined that Mr. Staple’s presentation is also “consistent” with him

  taking multiple doses over time, i.e., a “staggered overdose” reached by accident and without the

  intention to inflict self-harm. Dr. Adams adds, “In reality, there is no way to determine the



  2
    The Insurance Company claims that it is undisputed that Mr. Staple took over 112 acetaminophen pills, and the
  bottle of pills is missing. ([DE 59], at 9). A review of Dr. Heard’s opinions compared to the Insurance Company’s
  representations to the Court should be handled with extreme caution. There is no evidence of these facts; only Dr.
  Heard's conclusory opinions. As more fully detailed in the Daubert Challenge filed by Staple to Dr. Heard, his use
  of the expression "single large administration" does not mean as the Insurance Company posits in their briefs.

                                                           6
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 7 of 22 PageID 7821


  dosing from the blood concentrations.”3 ([DE 59-1] Page 10 at 2.) He concludes that the correct

  approach to determining the manner of death is to evaluate the patient's history and

  circumstances first and then determine whether the laboratory data support the resulting

  hypothesis. He opined that the manner of death was an accident and that "accident is not only a
                                                                                                        4
  reasonable possibility but, based on the circumstances, is more likely than suicide." ([DE 59-1]

  Page 7 at 6.)

           Dr. Heard was questioned regarding the staggered overdose theory supported by Drs.

  Adams and Lenchus. He testified, in pertinent part:

           Question: Can you tell within a reasonable degree of medical certainty whether or not
                     at the time he took his single large ingestion as you call it whether he had
                     previously poisoned himself with a staggered overdose?

           Dr. Heard: I cannot.

  (Deposition of Kenneth Heard, [DE 173-1], page 19, line 25; page 20, lines 1-5). As was

  apparent throughout Dr. Heard’s deposition, the entirety of his opinions rest on the toxicology

  report showing the concentration of acetaminophen in Mr. Staple’s system. But he cannot tell

  when the acetaminophen was ingested; in what manner it was ingested, pill, liquid, etc..; what

  type of medication containing the acetaminophen was consumed, such as Pepto-Bismol, Tylenol,

  etc..; or whether his liver was correctly processing the acetaminophen in the days leading up to



  3
    According to Dr. Heard, little was known about any dosing he had undertaken with the prescription medications or
  with any other over-the-counter acetaminophen or non-acetaminophen medications. When he arrived at the hospital
  where he would eventually die, his blood chemistry reflected a high level of acetaminophen but also a high level of
  other OTC medications. His level of salicylates was exceptionally high, a phenomenon explained by Dr. Heard as
  either co-ingestion of aspirin or "laboratory error." Of course, Mr. Staple could have ingested salicylates by taking
  Pepto-Bismol; for example, a medication often taken for lower quadrant pain and containing salicylates. The
  speculation as to what medications Mr. Staple took, in what doses, and at what times are endless.

  4
    The Insurance Company makes a big deal about the fact that Dr. Adams downgraded his opinion from "more likely
  than not" accidental to "reasonable possibility" of accidental after learning of errors in the history he was provided.
  He maintained that the real explanation remains unknowable due to insufficient investigation and data and errors in
  the medical records. The Insurance Company makes little effort to explain why Dr. Adams would be prohibited
  from giving that opinion.



                                                            7
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 8 of 22 PageID 7822


  his death. Dr. Adams points out that Dr. Heard's testimony and Report do not state that Mr.

  Staple's consumption of acetaminophen took place in a large single dose to a reasonable degree

  of medical certainty. (Dr. Heard's Report [DE 61-56]; Dr. Adams Supplemental Report [81-3],

  page 1). Rather, he merely opined it was consistent with a single large dose. (Dr. Heard’s Report,

  [61-56], page 3 at 5). This does not exclude the hypothesis set forth by Drs. Adams and Lenchus.

           As reflected below, the determination of whether the Insurance Company can overcome

  the legal presumption against suicide requires consideration of a much broader spectrum of facts,

  not merely an opinion based entirely on a single value in a blood draw ("860 mg/L means

  suicide"). Instead, there is a multitude of issues raised by the data, triggering many questions:

  What was Mr. Staple’s level of acetaminophen in the days between his trip to the Emergency

  Room on March 7, and his trip to Walmart, on March 13? Unknown. What was Mr. Staple’s

  state of mind leading up the date of his discovery in a Walmart parking lot? Unknown. What

  was Mr. Staple doing immediately before he lost consciousness? Unknown. When, where, and

  how much acetaminophen did he dose? Unknown. Was he taking multiple medications, not

  realizing that more than one contained acetaminophen? Unknown. Were there any indications

  in his writings or statements that he wanted to take his own life? None, zero. Did Mr. Staple

  metabolize acetaminophen in an expected way, or could he have had a pre-existing liver disease?

  Unknown, and not addressed by the Insurance Company. These questions, and others,

  require the participation of a broad spectrum of experts, first to address the Insurance Company’s

  "method" of assessing his state of mind, before even addressing the admitted facts. The experts

  produced by Staple discuss the lack of methodology being employed for this purpose and instead

  point out the obvious "confirmation bias" occurring when the Insurance Company picks the facts

  to support its narrative and ignores the rest.

     IV.      Each of Staple’s experts is highly qualified in their field to render relevant,
              reliable, helpful, and admissible opinions, under Daubert.

                                                   8
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 9 of 22 PageID 7823


           The Federal Rules of Evidence and the Supreme Court’s decisions in Daubert v. Merrell

  Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v. Carmichael, 526 U.S.

  137 (1999), require the trial judge, as a “gatekeeper” to determine whether an expert’s testimony

  is reliable and relevant. Fed. R. Evid. 702; Daubert, 509 U.S. at 598; Kuhmo Tire Co., 526 U.S.

  at 141.5 Under Federal Rule of Evidence 702, an expert opinion must satisfy three prerequisites

  before being admitted. First, the expert must be adequately qualified by virtue of "knowledge,

  skill, experience, training, and education," which is sufficiently related to the particular subjects

  at issue in the case. Federal Rule of Evidence 702; see, e.g., Cooper v. Lab Corp. of Am.

  Holdings, Inc., 150 F3d 376, 380 (4th Cir. 1998). Second, the expert’s opinion must assist “the

  trier of fact to understand the evidence or to determine a fact in issue. Fed. R. Evid. 702(a). If the

  opinion “does not relate to any issue in the case,” it is “not relevant and ergo not helpful.”

  Daubert, 509 U.S. at 591. The question is “one of ‘fit,’ a quality that ‘is not always obvious.” Id.

  Third, the expert's opinion and methodology must be reliable, and the expert must reliably apply

  the methodology to the facts of the case. Daubert, 509 U.S. at 592-93.

      V.       Jamie Fernandez, MD, Board Certified Psychiatrist

               A.       Dr. Fernandez addresses the Insurance Company’s methodology and lack
                        of opinions within the standard of care for assessing suicidal ideation.

           Dr. Jamie Fernandez, a Board-Certified Psychiatrist and Chief of Psychiatry at Memorial

  Hospital in Tampa, concluded that Mr. Staple's death was consistent with accidental ingestion of

  medication ([DE 59-6] Page 5). She has conducted at least a hundred chart reviews in which

  suicide was considered the manner of death and has evaluated hundreds of patients for safety in

  the context of suicidal ideation ([DE 59-6], Page 3). She is the sole mental health professional

  asked to consider the facts and circumstances surrounding Mr. Staple’s life and death to opine on


  5
    Federal law governs the admissibility of expert testimony in diversity actions. See, e.g., Bryte v. Am Household,
  Inc., 429 F.3d 469, 476 (4th Cir. 2005).

                                                            9
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 10 of 22 PageID 7824


  the issue of suicide. As an initial matter, and contrary to the unsupported assertions of the

  Insurance Company’s lawyers, Dr. Fernandez opined that "it is not possible to conclude that

  suicide is the manner of death based upon toxicology and histology alone.” ([DE 59-6] Page 5).

  Thus, Dr. Fernandez addresses the biggest of all of the elephants in the room, which is, “can you

  assess an individual’s mental state by lab results only?” Basing her opinion on the more than

  150 Baker Act hearings where she has been qualified as an expert, she responds in the negative.

           Dr. Fernandez further addresses a litany of social factors and data from the scene

  regarding Mr. Staple that weigh against suicide. Dr. Fernandez attacks the methodology and

  opinions of both Dr. Heard and Dr. Rivers, the Associate Medical Examiner, rejecting the notion

  that suicidal intent can be based upon “toxicology and histology” alone. Contrary to the

  Insurance Company’s reliance on a toxicologist who determined "manner of death" based upon

  blood concentration alone ("he must have wanted to die if it was this high”), courts have on

  multiple occasions found that a psychiatrist is well qualified to offer opinions regarding an

  individual’s likelihood of committing suicide. See, e.g., Floyd v. United States, 2010 U.S. Dist.

  LEXIS 125247 (M.D. Ala, November 26, 2010, at *31).6

           As the Insurance Company attempts to create its list of “calamities” as it is being

  described in its motion for summary judgment, Dr. Fernandez refutes this as lacking any

  scientific foundation, as it is missing an answer to the most basic question: “what was Mr.

  Staple’s state of mind about any of these allegations?” The data provided by the Insurance

  Company tells us how the Insurance Company and its legal counsel feel, but nothing probative

  about Mr. Staple’s state of mind, regarding any of these allegations. In her second deposition,

  taken after the third extension to complete discovery, when presented with the “list of



  6
   The Insurance Company has not offered a single case where a toxicologist was admitted as an expert to opine
  whether an individual had the state of mind for suicide based on a toxicology value, as it reveals in its brief.

                                                           10
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 11 of 22 PageID 7825


  calamities” or other data Dr. Fernandez explains the problem with the Insurance Company’s

  approach:

         Question:          So you know no particular stressor he exhibited in his texts on the day
                            he drove to Walmart, March 13, 2016?

         Dr. Fernandez:     If you consider a stressor that people were asking him to return money
                            he borrowed, we can say that was a stressor, but whether or not Mr.
                            Staple found that distressing I can’t tell you from the text messages

  (Deposition of Jamie Fernandez, M.D. taken September 24, 2019 [DE 174-2], Page 242, Lines
  16-23)

  Again, when texts were presented to Dr. Fernandez taken from Mr. Staple’s phone, which the

  Insurance Company claims “proves” his suicidal state of mind, she states:

         Dr. Fernandez:     I don’t know if Mr. Staple found this stressful, but for me as a mom,
                            there seemed to be some question of who was picking up the kids, but,
                            again, that’s me speaking to my state of mind when I’m reading the
                            texts. I certainly couldn’t tell you if that was actually something
                            that he found stressful or not

  ([DE 174-2], Page 243, Line 8-14.)

  An examination of the data collected and offered by the Insurance Company and its claim

  personnel demonstrates a lack of understanding of the appropriate methodology to assess an

  individual’s risk of self-harm. By suggesting that certain “calamities” leveled and stacked

  against Mr. Staple by the Insurance Company somehow allows it to speculate about his state of

  mind is entirely ludicious and without real support. There is not an “objective standard,”

  wherein the Court can presume any of these facts meant anything to Mr. Staple. Dr. Fernandez

  explains:

         Dr. Fernandez:     I don’t have firsthand knowledge of Mr. Staple’s values, so I couldn’t
                            speak to what is or isn’t important to him or is or isn’t stressful

  ([DE 174-2] Page 245, Line 10-12).

                                                 ***



                                                  11
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 12 of 22 PageID 7826


         Dr. Fernandez:     We are all just speculating. Therein lies the problem in surmising
                            suicide as the cause of death. We do not have enough information
                            to make that a more reasonable possibility than anything else.

  ([DE 174-2], Page 271, Lines 12-15).

         Dr. Fernandez:    You know, because again, we’re making a judgment call with no
                           firsthand knowledge of Mr. Staple’s internal barometer of what’s right
                           and wrong. I mean, you can put a sociopath in front of me, who, you
                           know, just killed someone, and if they don’t feel remorseful about it,
                           then it wouldn’t be a risk factor for them killing themselves. Whereas,
                           if, you know, I accidentally killed someone with a car, it might carry a
                           bigger burden. So you just – without having firsthand knowledge of
                           his state of mind, all of these are open to debate.
  ([DE 174-2], Page 302, Lines 12-23).

  Note, “being up for debate,” means the Insurance Company’s theory that these facts are

  demonstrable evidence of his state of mind fails, and they continue to face the presumption

  against suicide. These opinions by Dr. Fernandez, are appropriate for a Board-Certified

  Psychiatrist to offer, and constitute direct evidence against the Insurance Company’s

  methodology and speculative use of data to support its theory of suicide.

             B.      The only expert offering a “psychiatric autopsy” is the Insurance
                     Company’s toxicologist, Kennon Heard, MD, none of the experts engaged
                     by Mrs. Staple.

         The focus of Dr. Fernandez's opinions is to address the Insurance Company’s

  methodology and to identify all reasonable explanations for Mr. Staple’s manner of death. In its

  brief, the Insurance Company accuses Dr. Fernandez of attempting a “’post-death’ analysis in

  which a psychiatrist or ‘suicidologist’ attempts to opine on the mental state of the decedent”

  (Renewed Motion, [DE 172], Page 9). In support of this, the Insurance Company cites Smith v.

  Prudential Ins. Co. of Am, 2012 WL 1965405, *13 (M.D. TN 2012) (this case is incorrectly cited

  by the Insurance Company in its Memo) suggesting Dr. Fernandez's opinion is equivalent to a

  "psychiatric autopsy," which a court found inadmissible as lacking proper foundation. The

  reality is Dr. Fernandez is doing the opposite of what the Insurance Company accuses her of


                                                  12
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 13 of 22 PageID 7827


  doing. She is opining there is not enough evidence to conclude with certainty Mr. Staple

  intentionally took his life. Dr. Fernandez’ testimony is the Insurance company relying upon

  toxicology alone or lining up self-proclaimed financial or personal ”stressors” does not

  axiomatically dictate a conclusion of suicide. Why? Because no one has “first-hand knowledge”

  of Mr. Staple’s state of mind regarding how he felt about the circumstances of his life; it is pure

  speculation to project how a person would feel about his/her life situation.

         Ironically, the Smith case cited by the Insurance Company is problematic for its own

  position. The Insurance Company is doing what the Smith court ultimately prohibited: relying

  upon “entirely speculative” and “inherently subjective” opinions regarding the “pressures” Mr.

  Staple had to have felt or associating Mr. Staple’s feelings and intent with a laboratory blood test

  result to ultimately assert suicide is the one and only possible explanation for Mr. Staple’s

  manner of death. The Insurance Company posits that the Court should preclude the testimony of

  Dr. Fernandez, the Director of Mental Health Services for Memorial Hospital and who has

  testified in more than 150 Baker Act hearings designed to assess individual’s state of mind

  regarding self-harm. Alternatively, while arguing against the foundation of Dr. Fernandez’s

  opinion, it then offers an expert with virtually no experience or training to assess individual’s

  state of mind, but who states without equivocation that he is going to testify to Mr. Staple’s

  purported suicidal ideation:

         Question:       Can you tell me within a reasonable degree of medical certainty whether
                         or not Desmond Staple with premeditation committed suicide?

         Dr. Heard:      Yes.

         Question:       You’re giving an opinion as to his intent?

         Dr. Heard:      Yes.

  ([DE 173-1], Page 6, Lines 24-25; Page 7, Lines 1-5)



                                                   13
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 14 of 22 PageID 7828


           For comparison, it is a “psychiatric autopsy” for the Insurance Company’s Dr. Heard to

  speculate that Mr. Staple’s manner of death is suicide based upon toxicology alone. It is not a

  psychiatric autopsy for Dr. Fernandez to reject the Insurance Company’s methodology of

  extrapolating a person’s state of mind from lab values. It is an improper psychiatric autopsy for

  Dr. Heard to speculate Mr. Staple's death is "consistent with" a single large ingestion (which the

  Insurance Company asks the Court to presume means he wanted to die), where there is no

  evidence regarding any of the medications taken by him in the days and hours before he lost

  consciousness. In accordance with Smith, Dr. Fernandez opines you cannot presume any

  individual's state of mind, including any of the reasons set forth in the Insurance Company’s

  memo. Still, it is an improper psychiatric autopsy for Dr. Heard to exceed his areas of specialty

  and attempt to address mental health issues. Using the language from Smith, the issue of an

  individual’s disposition being consistent with suicide on these facts by Dr. Heard is “plainly

  speculative, likely fall outside of [Dr. Heard’s] areas of expertise, and amount to no more than

  ipse dixit statements by [Dr. Heard] that are unsupported by a scientific methodology.”

     VI.      Stephen Gerrish, MD, Board Certified Gastroenterologist

              A.      The Court denied both the legal and factual arguments made by the
                      Insurance Company regarding Dr. Gerrish, yet the Insurance Company
                      does nothing more than reassert them in its renewed motion.

           As more fully described in its original Daubert motion [DE 59], the Insurance Company

  challenged both the qualifications and the relevance of the Report and testimony of Stephen

  Gerrish, MD, a Board-Certified Gastroenterologist ([DE 59-5], Curriculum Vitae and Report),

  who provides the opinion undisputed by the Insurance Company and its toxicologist that there is

  no medical way to eliminate genetic variation and other causes as explanations for Mr. Staple’s

  level of aspirin and acetaminophen metabolites in his blood. All of the Insurance Company’s




                                                  14
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 15 of 22 PageID 7829


  attempts to press details are more appropriate for cross-examination, instead of a basis to

  preclude them under Daubert.

               B.      Dr. Gerrish’s opinions, including the fact Mr. Staple’s likely genetic
                       variation in the manner in which he metabolizes acetaminophen, are fatal
                       to the Insurance Company claim of suicide.

          The Insurance Company’s purported criticism of Dr. Gerrish's use of the term "possible"

  does not make it speculative, as much as it proves the Insurance Company’s expert is applying

  the wrong standard. Kennon Heard, MD, who was the only expert hired by the Insurance

  Company, speaks in terms of his opinion being "consistent with" an intent commit suicide,

  despite the fact, the Insurance Company must disprove all, other reasonable hypotheses. Rather

  than simply ask a toxicologist whether Mr. Staple’s blood chemistry is consistent with suicide,

  the Insurance Company should address the medical explanations offered by Dr. Gerrish,

  regarding how his blood chemistry could be impacted by genetic variability. In his disclosures,

  Dr. Gerrish provided at least one article, which details how acetaminophen is metabolized in the

  liver, and how there are multiple genetic markers. The real "speculation" occurs when Dr. Heard

  and the Insurance Company opt to accept only one explanation for Mr. Staple’s manner of death

  and reject all others. Dr. Gerrish rejects the Insurance Company’s interpretation of the

  toxicology level as the only possible interpretation because Dr. Heard failed to account for

  multiple variables that could impact the calculus.7 Dr. Gerrish offers multiple alternative

  explanations for why the toxicology number was so high, some of which are not consistent with

  the intent to take his own life. Dr. Gerrish addresses the effects of chronic liver disease, genetic

  variability in acetaminophen metabolism, renal failure, and chronic fibrosis on his toxicology



  7
   The Insurance Company admits that neither the Medical Examiner (Selly Rivers, MD), the County's Chief
  Forensic Toxicologist (Julia Pearson, Ph.D.), nor the Insurance Company’s retained toxicologist (Kennon Heard,
  MD) could recall seeing a higher level in their many years of experience in dealing with Tylenol overdoses."
  (Motion for Summary Judgment [DE 171], Page 37).



                                                         15
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 16 of 22 PageID 7830


  level. He notes the "flank pain" and salicylate toxicity as well, factors unexplained by Dr. Heard.

  In short, Dr. Gerrish opines that the intent of ingestion and time course of ingestion cannot be

  proven solely by the presence of a significantly elevated acetaminophen level in Mr. Staple's

  system. ([DE 59-5] Page 5.)

     VII.    Josh Lenchus, D.O., Internist and Registered Pharmacist

         Like Dr. Heard, the toxicologist hired by the Insurance Company, Dr. Lenchus agrees an

  accidental, staggered overdose could have occurred in the days and hours leading up to Mr.

  Staple's trip to Walmart. From March 7 to March 9, when Mr. Staple filled his acetaminophen-

  based pain medication, to March 13, more than enough time existed for Mr. Staple to develop a

  toxic level of acetaminophen in his body.

         Dr. Lenchus is an Internal Medicine Doctor and a Registered Pharmacist; he examined

  the phases of toxicity that were observable in the data, both in the medical records and the

  information regarding Mr. Staple's behavior and presentation at Walmart. He described the three

  phases of acetaminophen toxicity, which include (a) Phase 1: 30 minutes to 24 hours post-

  ingestion; (b) Phase 2: 18-72 hours post-ingestion, and (c) Phase 3: 72-96 hours post-ingestion.

  ([DE 59-4] Page 4-5.). He identifies the specific values extracted from Mr. Staple’s medical

  records, as well as examined the state of Mr. Staple’s toxicity at Walmart, where he is observed

  on the video vomiting at a known time of day.

         Dr. Lenchus explains that there is no real data in the medical record that would enable

  one to distinguish between an intentional ingestion or an accidental staggered overdose,

  particularly given the lack of data regarding his levels in the days preceding his trip to the

  Walmart. He testified that there is not enough information to exclude a staggered overdose,

  leaving the notion of intentional overdose a “mere possibility” in itself. He suggests the strong

  possibility that it was an unintentional overdose, which he defines as “an ingested overdose


                                                   16
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 17 of 22 PageID 7831


  absent the objective of self- harm,” in light of obvious co-ingestion of other medications and

  self-medication efforts Mr. Staple must have been making.

     VIII. Vernard Adams, MD, Former Chief Medical Examiner

         If the Insurance Company attempts to introduce the opinions of the Associate Medical

  Examiner, (“AME”) Dr. Rivers, at the very least, Dr. Adams would be permitted to testify to

  address the lack of foundation for her opinions as to the manner of death. Dr. Adams was the

  former Chief Medical Examiner for Hillsborough County, Florida, and has conducted more than

  6,800 autopsies, including physical examinations of individuals, to establish the manner of death.

  He directly rebuts AME Dr. Rivers, who is relied upon and quoted regularly by the Insurance

  Company. Dr. Adams rejects the opinion that Mr. Staple's death must have been intentional. Dr.

  Adams reviewed the complete medical documents, including the materials gathered from the

  days preceding his discovery in his car. AME Dr. Rivers did not consider the medical records

  from Florida Hospital Carrollwood from March 7, 2016, and admits she was unaware that Mr.

  Staple had been prescribed acetaminophen-based pain medication or that he was suffering from

  flank pain. Indeed, if the Insurance Company intends to present the Associate Medical

  Examiner's conclusions, then Dr. Adams' opinion directly refutes it.

         The primary focus of Dr. Adams' opinions relates to an improper methodology, where the

  Insurance Company speculates as to Mr. Staple's real state of mind. Dr. Adams identifies other,

  equally plausible explanations for how Mr. Staple may have reached the level of 860 mg/L in his

  blood that does not involve an intent of self-harm. His opinions are specific, credible, and highly

  relevant to the issues in the case. When asked whether “having an argument with a spouse”

  constitutes “evidence of suicidal ideation” without any knowledge regarding Mr. Staple’s state of

  mind, Dr. Adams testified:

         Question:      That wasn’t significant to you on the day he disappeared that he had this
                        argument with his wife?

                                                  17
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 18 of 22 PageID 7832




         Dr. Adams: [Having an argument with his spouse was not significant to Dr. Adams]
                    because "Arguments with spouses occur all the time with married people,
                    so, no, not particularly.”

  (See Page 25, Lines 20-23 of Deposition of Vernard I. Adams, M.D. taken September 6, 2019
  Exhibit “A”.).
         Question:     But it wouldn’t had changed your opinion if you had known [about him
                       having an alleged argument with his spouse]?

         Dr. Adams: No. It’s an argument. What I need for a determination of suicide is an
                    expression of intent to kill oneself. Being sad, being stressed, doesn’t
                    do it.

  (See Page 25, Line 25; Page 26, Lines 1-5 of Deposition of Vernard I. Adams, M.D. taken
  September 6, 2019 Exhibit “A”.).

  Dr. Adams addresses the limited probative value of any of their accusations, absent evidence of

  Mr. Staple’s actual state of mind:

         Question:     And, again, you don’t find [statements from Staple to Mr. Staple, the
                       Insurance Company claims were made], you don’t find that significant, just
                       interesting and useful?

         Dr. Adams: It’s useful. It has a bearing on my opinion that suicide is a reasonable
                    possibility, but it does not elevate it to more likely than not.

         Question:     How do you know without seeing [the statements made]?

         Dr. Adams: Well, that’s my opinion. I accept that – I accept it from you when you tell
                    me that she told him she was going to leave him, I accept that as true. In
                    essence, just a casual hypothetical question. And based on that, accepting
                    that as true, it does not change my opinion, it just goes to suicide being a
                    reasonable possibility

  (See Exhibit “A”, Page 37, Lines 5-18).

         Dr. Adams: You have a multiplicity of emotional and financial stressors, and there are
                    plenty of people who deal with those without killing themselves or
                    threatening suicide.

  (See Exhibit “A”, Page 38, Lines 7-10).

                                                ***

         Question:     Would that [info about Sharon texts] have been valuable information for
                       you to have seen in reaching your opinions?

                                                 18
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 19 of 22 PageID 7833




         Dr. Adams: I think it’s useful information. It goes to the opinion that suicide is a
                    reasonable possibility. But it’s not evidence of intention to kill oneself

  (See Exhibit “A”, Page 38, Lines 7-10).

                                                 ***

         Question:     Other than what you consider to be the absence of evidence of intent to
                       commit suicide, what facts are you relying upon to base your opinion on
                       that this was an undetermined manner of death?

         Dr. Adams: It’s the lack of facts that make it undetermined, not the presence of
                    facts.

         Question:     Is there a single fact that you know of that actually argues in favor of this
                       being an underdetermined manner of death?

         Dr. Adams: The lack of compelling evidence of intent to kill himself.

  (See Exhibit “A”, Page 56, Lines 20-25; Page 57, Lines 1-7).

         Question:     I just want to make sure I have the entire basis of your opinion.

         Dr. Adams: There’s evidence of emotional stress and financial stress, and he took a lot
                    of Tylenol, but nothing’s been offered which supports a more-likely than
                    not opinion that this was an intentional death

  (See Exhibit “A”, Page 57, Lines 10-18).

         Dr. Adams: We’ve gone through all of this detail, and you’ve shown me all of these
                    texts, and so forth, which support the opinion that suicide is a
                    reasonable possibility. And what’s lacking is clear intent to kill
                    himself. That’s why that possibility doesn’t rise to a level or more likely
                    than not. And most Tylenol intoxications turn out to be accidents. So
                    that’s still a reasonable possibility. Neither does that rise to a level of more
                    likely than not.

  (See Exhibit “A”, Page 58, Lines 4-12).

         Dr. Adams: The essence here is, for the manner of death of suicide, you need to have
                    evidence of intent to kill oneself, and it isn’t present, so I cannot opine
                    suicide. Neither can I opine accident. They’re both reasonable
                    possibilities. Neither rises to the level of more likely than not. You’ve
                    provided additional factual information. It doesn’t change my opinion

  (See Exhibit “A”, Page 59, Lines 14-20).


                                                 19
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 20 of 22 PageID 7834


           This observation is less about providing a conclusion, fitting for the party, but instead

  represents a statement regarding the method being employed by the Insurance Company. In

  short, Dr. Adams’ opinion is reliable, helpful, and drawn from a lifetime of experience in

  determining the causes and manners of unexplained deaths. He does not just give you a

  conclusion, but tells the fact finder what’s missing.

     IX.      Robert A. Beverly, Insurance Consultant

           The Insurance Company filed a counterclaim for rescission based upon alleged

  misrepresentations in Mr. Staple’s application for the 990 policy. To support its claims, the

  Insurance Company advances the testimony of Tim Labecki, an Insurance Company employee

  not originally involved in either the application or the underwriting process regarding Mr. Staple

  and for which no Rule 26 report was furnished. The Insurance Company claims Mr. Staple lied

  about his occupational history and level of income, and Mr. Labecki opines that the Insurance

  Company would not have issued the 990 policy had it known the true information. Mr. Labecki

  is rendering a litigation expert opinion even though he does not possess personal knowledge of

  the claim and he was not designated as a Rule 26(a)(2) expert witness. The Insurance Company

  will attempt to introduce Mr. Labecki’s alleged opinions in conjunction with Fla. Stat. sec.

  627.409, the legal basis for its rescission count.

           Staple posits that the application process for Mr. Staple’s 990 policy was flawed and the

  990 application is not admissible. Without an application, the Insurance Company’s claim for

  rescission must fail. Mr. Robert Beverly is Staple’s designated expert witness who will offer

  testimony about the application process surrounding Mr. Staple’s 990 policy and the Insurance

  Company’s failure to comply with certain requirements mandated by Florida Statutes. The

  Insurance Company objects that Mr. Beverly is rendering “legal opinions” and these opinions

  should be excluded. The Insurance Company mischaracterizes Mr. Beverly’s opinions as legal


                                                       20
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 21 of 22 PageID 7835


  opinions. Mr. Beverly is presenting what Florida law requires in the context of life insurance

  applications and what the Insurance Company did or did not do to meet those requirements.

  Notably, the type of testimony Mr. Beverly is offering is akin to the type of testimony of Mr.

  Labecki is offering. There is no basis for excluding Mr. Beverly’s opinions that will certainly

  assist the trier of fact..

      X.       CONCLUSION

           For the aforementioned reasons, and those stated in its previous response to the same

  motion, Plaintiff/Counter-Defendant, Cheryl Staple, prays this Court deny the Defendant’s

  Renewed Motion to Exclude Cheryl Staple’s Experts, Drs. Jaime Fernandez, Vernard Adams,

  Joshua Lenchus, and Stephen Gerrish, and Mr. Robert Beverly and any and all other relief the

  Court deems just and equitable.


                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing document has been

  electronically filed with the Clerk of Court using the CM/ECF Portal and served via CM/ECF

  Portal Electronic Mail to: John E. Meagher, Esq. and Jake Monk, Esq., SHUTTS &

  BOWEN, LLP, 200 S. Biscayne Blvd., Suite 4100, Miami, Florida 33131, and Plaintiff’s Co-

  Counsel, Timothy W. Weber, Esq, and Jerry D. Bailie, Esq., 5453 Central Ave., St.

  Petersburg, Florida 33710 on this 21st day of January, 2020.

                                              CORLESS BARFIELD TRIAL GROUP, LLC

                                              /s/ Theodore A. Corless
                                              THEODORE A. CORLESS, ESQUIRE
                                              Florida Bar No: 176192
                                              MARY CATHERINE LAMOUREUX, ESQUIRE
                                              Florida Bar No: 872288
                                              6812 W. Linebaugh Avenue
                                              Tampa, Florida 33625
                                              Telephone: (813) 258-4998
                                              Facsimile: (813) 258-4988

                                                   21
Case 8:17-cv-03066-MSS-TGW Document 182 Filed 01/21/20 Page 22 of 22 PageID 7836


                                   Primary email: service@corlessbarfield.com
                                   Attorneys for Plaintiff/Counter-Defendant

                                   WEBER, CRABB & WEIN, P.A.
                                   /s/ Timothy W. Weber
                                   TIMOTHY W. WEBER, ESQUIRE
                                   Florida Bar No: 086789
                                   JERRY D. BAILIE, ESQUIRE
                                   Florida Bar No: 118558
                                   5453 Central Avenue
                                   St. Petersburg, Florida 33710
                                   Telephone: (727) 828-9919
                                   Facsimile: (727) 828-9924
                                   Timothy.weber@webercrabb.com
                                   Jeremy.bailie@webercrabb.com
                                   Co-Counsel for Plaintiff/Counter-Defendant




                                       22
